CONN, J.
One who, having sustained an injury growing out of a tort which constituted a crime, demands of the wrongdoer what the demandant in good'faith; believes is a reasonable compensation therefor, and supports his demand by charging the wrongdoer with having committed a crime out of which arose the injury and threatens to prosecute the wrongdoer therefor if the demand be not complied with, does not thereby violate the provisions of Section 13384, General Code. (Mann v. The State, 47 Ohio St., 556, approved and followed.)
• Judgment affirmed.
Marshall, C. J., Robinson, Matthias, Day and Allen JJ., concur. Jones, J., not participating.